Citation Nr: 0032035	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to a temporary total rating based on 
hospitalization from October 29, 1995, November 9, 1995, 
under the provisions of 38 C.F.R. § 4.29.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The issues before the Board on appeal in 1996 and 
1997 were whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for hiatal hernia, entitlement to service 
connection for a bilateral leg condition, and entitlement to 
a temporary total rating based on hospitalization from 
October 29, 1995, to November 9, 1995, under the provisions 
of 38 C.F.R. § 4.29.  

In February 1999, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107 (c) (West Supp. 2000).  At the 
hearing and shortly thereafter, the veteran submitted 
additional evidence and waived the RO's consideration of this 
evidence.  

In April 1999, the Board determined that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for hiatal hernia.  The 
issue was remanded for further development.  Therefore, since 
the issue is reopened, the issue now before the Board and 
reflected on the title page is entitlement to service 
connection for hiatal hernia.  The issue of entitlement to 
service connection for a bilateral leg condition also was 
remanded for further development.  These issues are ready for 
appellate review.

The issue of entitlement to a temporary total rating based on 
hospitalization was remanded for a statement of the case 
(SOC) and a substantive appeal (SA), if the veteran decided 
to perfect his appeal to that issue.  This issue again 
requires remand, as the RO did not provide a statement of the 
case as to the claim the veteran made, but addressed an issue 
not previously raised by the veteran. 


FINDINGS OF FACT

1.  The veteran did not have hiatal hernia in service or 
until many years thereafter.

2.  The veteran's leg complaints in service resolved without 
apparent disability.  


CONCLUSIONS OF LAW

1.  Hiatal hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000).  

2.  A bilateral leg condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran was treated for various 
gastrointestinal complaints, and diagnoses of probable peptic 
ulcer and duodenal ulcer were rendered.  The examiner 
indicated that his complaints probably represented a peptic 
ulcer, however, it was noted that x-rays did not support the 
diagnosis of ulcer, and an attempt to conduct gastroscopy was 
unsuccessful.  He was also treated for pain in both legs, 
starting during jump training.  Pulled ligaments and shin 
splints of both legs were diagnosed on different occasions.  
Rest, heat and wintergreen massages were prescribed.  
Separation examination in March 1956 diagnosed stomach ulcer, 
without obstruction.  Clinical evaluation of lower 
extremities proved normal.  

In August 1956, the veteran underwent a VA examination.  He 
complained of a burning stomach and epigastric pain.  An 
upper gastrointestinal (GI) series was negative.  The 
diagnosis was history of duodenal ulcer with minimal 
objective findings.  No complaints, findings, or diagnosis 
related to a bilateral leg condition were made.  By rating 
decision of September 1956, service connection for residuals 
of duodenal ulcer was granted, and it was evaluated as zero 
percent disabling.  

In May 1977, the veteran filed a claim for a hiatal hernia.  
VA outpatient treatment records of March and April 1977, 
showed he was treated for hiatal hernia.  In April 1977, 
improvement on medications was noted.  The examiner stated 
that the problem was probably "anxiety."  Surgery for the 
hiatal hernia was recommended.  VA hospitalization records 
from the VA hospital in Asheville, North Carolina from May to 
June 1977 were associated with the claims folder.  He was 
diagnosed with hiatal hernia and gastroesophageal reflux and 
a Belsey procedure was performed.  By rating decision of 
September 1977, service connection for hiatal hernia was 
denied.  The RO found that many GI series failed to show 
evidence of hiatal hernia.  

VA treatment records dated from February 1995 to 
September 1996, were obtained and associated with the claims 
folder.  These records included treatment records for the 
veteran's hiatal hernia and bilateral leg condition.  In 
February 1995, he was seen complaining that his hiatal hernia 
had returned.  An upper GI series yielded an impression of 
suspected recurrent hiatal hernia with reflux and esophagitis 
in the distal third of the esophagus.  The stomach, duodenal 
cap and loop were within normal limits, with no sign of 
intrinsic peptic ulcer disease.  

In April 1995, he complained of a cold feeling in his left 
leg and calf, but not in the foot.  The examiner stated that 
the complaints were not vascular in nature.  A neurology 
consultation was recommended.  In May 1995, he noted burning 
and cold sensation in both legs, left greater than right.  He 
related that this sensation had been present since service.  
The impression was long standing small fiber neuropathy.  In 
July 1995, he described leg pains attributed to shin splints.  
Physical examination revealed he was ambulating well.  The 
impression was neuropathy.  In September 1995, he underwent 
an electromyography (EMG) and nerve conduction studies.  It 
was noted that he underwent a low lumbar laminectomy in 1992 
that did not alleviate any of his lower extremity symptoms.  
The electrical findings were consistent with bilateral lower 
lumbar radiculopathy, most likely from his old back surgery 
in 1992.  There was no electrical evidence of peripheral 
neuropathy.  He underwent a Nissen fundoplication redo for 
recurrent hiatal hernia in October 1995.  In November 1995, 
he was seen for a routine four month follow-up visit.  He 
related that his bilateral leg symptoms had persisted since 
the 1950s and were the reason he was pulled from jump school.  
The diagnostic impression was thermal dysesthesias, and 
questionable "restless legs."  He was prescribed a trial of 
CBZ.  

In December 1995, he was seen complaining of mid upper 
abdomen pain and burning.  No bulging was noticed.  In 
January 1996, the veteran related that the trial of CBZ for 
restless legs made him "numb" all over.  The examiner 
stated that if the veteran's symptoms could be documented, he 
believed that service connection for painful dysesthesias was 
reasonable.  In May 1996, a statement was written by the 
veteran's examiner indicating, in pertinent part, that the 
veteran had been extensively evaluated for painful 
dysesthesias and restless legs.  There was no evidence of 
ongoing structural impingement in the lumbar spine and the 
EMG did not suggest peripheral neuropathy.  He also related 
that the veteran stated that he had complained of the 
symptoms for almost 40 years; the symptoms were similar to 
symptoms he felt in Army jump school; and a more precise 
diagnosis was not possible at that time.  In September 1996, 
the examiner indicated that the veteran had a complete work-
up in reference to his bilateral leg condition.  In the 
examiner's opinion, the veteran's dysesthesias in the lower 
extremities were unrelated to his prior back surgery.  He 
stated that the condition predated the surgery and there was 
no evidence of ongoing mechanical cause. 

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1996.  He testified that he had 
stomach pain in service; the doctors could not find anything 
wrong with him; he was told in 1956 that he had an ulcer; he 
continued to have GI symptoms after service until surgery in 
1977; and he was told at that time that he did not have an 
ulcer.  After surgery, his symptoms returned in 1981.  

In February 1997, a colleague of the veteran's submitted a 
statement in behalf of the veteran's claim.  He related that 
he knew the veteran since 1961, when they began working 
together.  He stated that the veteran always carried 
antacids, watched what he ate, and drank mostly milk.  

In connection with the veteran's claim for a temporary 100 
percent evaluation for hiatal hernia based on 
hospitalization, the veteran submitted in March 1997 a VA 
computer print out, reportedly from the VAMC in Asheville, 
showing that duodenal ulcer was listed as not service 
connected and that hiatal hernia was listed as service 
connected.  He also submitted a statement written by a doctor 
at the medical center saying that the veteran's medical 
record at Asheville VAMC had hiatal hernia listed as a 
service connected condition.   

In March 1997, the veteran was seen in the neurology clinic 
with continued complaints of dysesthesias.  The examiner 
stated that there was no evidence of lumbar radiculopathy.  
The impression was symmetrical dysesthesias consistent with 
peripheral neuropathy.  

In May 1997, a letter dated April 1997, was received by the 
RO from an examiner at the VAMC in Asheville.  The examiner 
stated that he was treating the veteran for gastroesophageal 
reflux disease.  It was noted that the veteran underwent 
repeat surgery in February 1996, with improvement in his 
symptoms.  Barium contrast examinations of the upper GI tract 
had been performed in February 1995, November 1995, and 
February 1996.  No ulceration of the duodenum or stomach had 
ever been shown.  Also, the veteran offered no history of 
gastric (stomach) or duodenal ulcer.  

In November 1997, the veteran submitted medical records from 
Paul Lepage, MD, dated in September 1997.  The veteran 
complained of mid epigastric abdominal pain.  A gallbladder 
ultrasound showed questionable thickened walls and a 
contracted gallbladder.  An upper GI series with small bowel 
follow through was normal.  An esophagogastroduodenoscopy 
(EGD) was also normal and showed that the Nissen 
fundoplication was intact and functional.  A gastric emptying 
study was normal.  A cholecystokinin stimulated hepatobiliary 
scan suggested chronic cholecystitis and biliary dyskinesia.  
The veteran was hospitalized for repair of multiple 
incisional hernias along the abdominal wound and 
cholecystectomy.  A letter from Dr. Lepage dated in 
September 1997 indicated that the veteran appeared to have a 
multiple year history of severe gastroesophageal reflux 
disease and not peptic ulcer disease.  It was noted that the 
upper GI series and EGD were normal without stigmata of prior 
ulcer disease.  

In February 1999, the veteran testified at a personal hearing 
before the Board.  He maintained that an ulcer was 
misdiagnosed during service.  His testimony regarding his 
symptoms and treatment during service and since his 
separation from service was consistent with that discussed 
above.  He argued that all the medical evidence showed that 
his hiatal hernia was incurred during service.  He submitted 
copies of the letter from a VA physician dated in April 1997 
and records from Dr. Lepage.  

After the hearing, the veteran submitted additional evidence 
to the Board, consisting of VA medical records dated from 
May 1995 to March 1998, and a letter from Dr. Lepage dated in 
February 1999.  The VA records showed no pertinent treatment 
for hiatal hernia.  Dr. Lepage felt that the veteran's 
diagnosis was hiatal hernia with significant reflux 
esophagitis and not peptic ulcer disease.  Dr. Lepage stated 
that this was a misdiagnosis during the veteran's military 
service.  

In June 1999, medical records from Cavert K. McCorkle, MD 
were received by VA.  These records were treatment records 
from Dr. McCorkle and the Spartanburg Regional Medical 
Center.  These records showed complaints of left leg pain and 
complaints compatible with a ruptured disc.  

Pursuant to the Board's April 1999 remand, the veteran 
underwent VA examinations in September 1999.  During an 
orthopedic examination, the veteran related that since jump 
school in service, he began to have pain in the bones of both 
shins and described a feeling of coldness in his leg and a 
"toothache type" pain within the bones.  He had diagnoses 
of thermal dysesthesias, restless legs, small fiber 
neuropathy, painful dysesthesias, symmetrical dysesthesias 
consistent with peripheral neuropathy, and lumbar 
radiculopathy.  At the time of the examination, he was 
followed by a neurologist and was medicated with 
Amitriptyline twice a day.  He had no specific disabilities 
in his activities per se, but he stated that if his legs 
started to feel cold, he put heat pads on them to decrease 
the coldness in his legs.  Physical examination revealed the 
veteran's skin was of normal  color.  There was no warmth or 
coldness in either leg.  There was no tenderness to palpation 
in the bone of either tibia and no swelling was noted.  He 
had full range of motion in the ankle and the knee.  The 
examiner was unable to find anything on examination as far as 
specific signs of any problems in either leg.  He did not 
have any evidence of lumbar radiculopathy, had full strength 
in both legs and no weakness was noted.  He had no pain in 
the back or any radicular type pain in the legs.  The 
examiner suggested an opinion from a neurologist because no 
findings were found on physical examination to quantify any 
problem the veteran may have had.  

The veteran also underwent a VA gastointestinal examination 
in September 1999.  The examiner stated that a full and 
extensive review of the claims folder was made prior to 
examination of the veteran.  He also obtained additional 
history from the veteran during a lengthy interview.  The 
veteran stated that he had suffered for numerous years with 
reflux symptoms for which he underwent extensive evaluations, 
multiple times.  He made present complaints of heartburn, 
approximately three or four times a week, usually following 
meals and relieved with Rolaids.  He experienced dysphagia 
with certain foods, approximately twice a week.  Dysphagia 
was nonprogressive.  He denied pyrosis, hematemesis, or 
melena in recent months.  He experienced regurgitation about 
four times per month.  Contents of the regurgitant material 
in recent months were gastric fluid and no particular food 
matter.  He had not lost or gained any weight in recent 
months.  Physical examination revealed no pallor or other 
signs of anemia.  Inspection of the abdomen revealed multiple 
abdominal scars consistent with his surgical interventions.  
The diagnoses were gastroesophageal reflux disease, history 
of hiatal hernia in the past (not documented following the 
veteran's most recent surgery in 1995) and status post Nissen 
fundoplication in 1995 (following prior hiatal hernia repair 
surgery using a different technique in 1977).  The examiner 
stated that medical technology, particularly in invasive 
diagnostic testing had advanced tremendously over the past 
decades.  An endoscopy was rudimentary in the mid 1950s.  
Also, flexible endoscopic techniques had only recently been 
adopted.  Diagnostic abilities at rudimentary endoscopies in 
the 1950s could be concluded to have been of much lower value 
than obtained today.  Hiatal hernia was noted to be an 
anatomic abnormality that was often acquired or detected in 
later years of life in the adult human being and was not 
recognized as a complication of rigid esophagoscopy or rigid 
upper endoscopy.  Complications typically associated with 
rigid upper endoscopies would be hemorrhage due to trauma or 
perforation.  The examiner also indicated although stressful 
periods such as could presumably occur during active military 
service could indeed worsen symptoms of gastroesophageal 
reflux disease, it was not known to be the case that mental 
or physical strain would result in a hiatal hernia.  The 
examiner opined that the most recent endoscopic and other 
evaluation of the upper gastrointestinal tract documented no 
persistence of a hiatal hernia and did not document 
esophagitis.  Additionally, within limits of the best medical 
knowledge available today, it was not possible to conclude 
that the veteran's hiatal hernia resulted from the attempted 
upper endoscopy in the mid 1950s.  Hiatal hernia, opined the 
examiner, was believed to be the result of abnormalities in 
the anatomy/physiology of the musculature at the lower 
esophageal sphincter.  Finally, the examiner stated that he 
did not believe that it was as likely as not that the 
veteran's recent hiatal hernia was related to his military 
service, including treatment of an ulcer.  

In July 2000, the veteran underwent a VA neurology 
examination.  The examiner defined several different terms 
associated with the veteran's bilateral leg condition.  The 
term thermal dysesthesia was noted to mean that the veteran 
had complaints of hot and cold sensations.  The term 
generally was not used in the practice of neurology but the 
term meant an abnormal sensation-a subjective complaint 
rather than an objective finding.  The veteran complained 
that the bottoms of his feet were hot while the top of his 
feet and lower legs were cold.  Restless leg syndrome was 
noted to be a recognized neurological disorder in which the 
patient, while lying in bed, cannot keep his legs still 
because of various complaints.  This was described as more a 
problem similar to the psychiatric diagnosis of akathisia.  
The veteran described his restless legs as the sensory 
symptoms of hot and cold as described in his history.  He did 
not give a history consistent with the usual meaning of 
restless leg syndrome.  Painful dysesthesia simply meant the 
patient complained of pain.  Small fiber neuropathy was noted 
to be a condition of questionable pathology in that there 
were no diagnostic tests to confirm this diagnosis.  The term 
small fiber neuropathy was used to explain symptoms rather 
than physical findings or confirmed disease.  If the 
diagnosis was valid, reference was made to the affection of 
small unmyelinated nerve fibers that had deteriorated.  The 
examiner stated that the veteran should complain of a 
specific type of aching pain similar to a toothache which was 
the origin of pain generated by tooth disease.  The examiner 
stated that the veteran did not share these complaints in the 
history at the examination.  The examiner stated that 
reviewing the veteran's military medical records did not show 
any suggestion of neuropathy.  At the time of the 
examination, he had complaints only of pain.  He did not have 
other complaints suggestive of peripheral neuropathy.  An 
electromyogram performed in 1995 showed no evidence of 
peripheral neuropathy.  Motor system examination demonstrated 
normal muscle mass, tone, and strength.  Station, gait, and 
coordination were intact.  Tendon reflexes were symmetrical 
though the ankle jerks were less active than the remainder of 
the tendon reflexes.  Primary sensory examination 
demonstrated no abnormality of vibration or proprioception.  
When asked to identify pinprick, he reported that it was a 
little bit sharp.  He had the ability to determine the 
difference in sharp and dull.  The diagnostic impression was 
that there was no clinical evidence of peripheral neuropathy 
and the veteran had nerve conduction studies and 
electromyogram performed in 1995 that were normal.  There was 
no evidence that could tie any current nerve disease to any 
illness attributed to his service in the military.  There was 
no clinical evidence of peripheral neuropathy.  


II.  Analysis

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

A.  Hiatal Hernia

The veteran and his representative assert, in essence, that 
service connection is warranted for hiatal hernia based on 
service incurrence.  They maintain that, the veteran's peptic 
ulcer disease was misdiagnosed in service and should have 
been diagnosed as a hiatal hernia.  The veteran states that, 
although he is service connected for peptic ulcer disease, he 
has never had an ulcer and he is inappropriately service 
connected.  In the alternative, it is argued that, the 
veteran's hiatal hernia was caused by his service-connected 
peptic ulcer.  

VA has a duty to assist in the development of facts pertinent 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A). 

The claim for entitlement to service connection for a hiatal 
hernia was remanded in April 1999 for further development.  
VA treatment records from 1956 and VA hospitalization records 
from 1996 were sought by the RO.  There were no records 
associated with the veteran's medical records for these time 
periods.  Pursuant to the remand, VA gastrointestinal, 
orthopedic, and neurology examinations were performed.  The 
record is complete, there is no further duty to assist in the 
development of this claim.  

A thorough review of the record shows there was no treatment, 
findings or diagnoses of hiatal hernia during service.  The 
first evidence of hiatal hernia was in 1977, over 20 years 
after the veteran's service discharge.  An examiner stated 
that the veteran's hiatal hernia was probably "anxiety."  
Thereafter, the veteran was hospitalized on at least three 
occasions for repair of a hiatal hernia.  The veteran's 
private doctor, Dr. Lepage, opined that the veteran had a 
hiatal hernia in service and not ulcer disease.  Dr. Lepage 
offered that the veteran's GI series and EGD were without 
stigmata of prior ulcer disease.  

The veteran has also asserted that his VA physicians support 
his assertion that hiatal hernia developed in service.  
However, a close review of the records shows this is not the 
case.  The statement submitted in March 1997 was merely a 
statement that reflected that VAMC computer records listed 
hiatal hernia as the service connected condition and duodenal 
ulcer as the nonservice connected condition.  This does not 
represent a medical opinion, but a report of what is clearly 
a clerical error in computer records at the VAMC.  The April 
1997 letter was merely a recitation of treatment.  It made no 
attempt to link hiatal hernia with service.

Dr. Lepage has not cited any medical evidence indicating that 
the veteran had hiatal hernia in service.  Although Dr. 
Lepage believed that there was a misdiagnosis in service and 
that the veteran's peptic ulcer disease should have been 
diagnosed as a hiatal hernia, and he presented medical 
evidence of no prior ulcer disease, he presented no medical 
evidence of a hiatal hernia in service.  

Further, pursuant to the Board's remand in April 1999, the 
veteran underwent a VA gastrointestinal examination in 
September 1999.  This examiner reviewed the veteran's entire 
claims folder, including his service medical records, VA and 
private medical records.  This examiner indicated that 
inspection of the veteran's abdomen revealed multiple 
abdominal scars consistent with his surgical interventions.  
The examiner also related that endoscopic complications, 
which could have happened in 1956, would typically be 
associated with hemorrhage due to trauma or perforation.  
However, hiatal hernia is an anatomic abnormality often 
detected in later years in an adult and is not recognized as 
a complication of rigid esophagoscopy, or rigid endoscopy, or 
mental or physical strain.  The examiner finally stated that 
he did not believe it was as likely as not that the veteran's 
recent hiatal hernia was related to his military service, 
including treatment of an ulcer.  

The most recent VA medical opinion is of more probative value 
than the statement of Dr. Lepage, since the most recent VA 
medical opinion was made as a result of review of the 
veteran's entire medical records, including his VA and 
private treatment records.  Furthermore, Dr. Lepage's opinion 
was substantially based on the veteran's medical treatment 
after service and not his service medical records.  Although 
inservice x-rays did not support the diagnosis of ulcer, nor 
was the gastroscopy successful, of paramount importance was 
the lack of evidence showing a hiatal hernia in service.  The 
letter from the veteran's co-worker who reported the 
veteran's use of antacids after service has no probative 
value as to the diagnosis of the condition for which the 
veteran used them, nor of the origin of the condition for 
which they were used.  Based on the foregoing, service 
connection for hiatal hernia on a direct basis or as 
secondarily caused by his service-connected ulcer disease, is 
not warranted, as the preponderance of competent, credible 
evidence is against it. 

Bilateral leg condition

As to the veteran's bilateral leg condition, the veteran 
asserts that he injured his legs during jump school in 
service and that he continues to have the same symptomatology 
to this date.  

VA also has a duty to assist in this claim.  Pursuant to the 
Board's April 1999 remand, the veteran underwent VA 
orthopedic examination in September 1999, and VA neurology 
examination in July 2000.  The record is also complete as to 
this claim, and VA has no further duty to assist in the 
development of this claim.

In this case, the veteran did complain of pain in both legs, 
beginning in service.  He was treated on various occasions 
with rest, heat and wintergreen massages.  On separation 
examination, clinical evaluation of the lower extremities 
proved normal.  

Unfortunately, the next indication of leg complaints was not 
until 39 years later when he complained of a cold feeling in 
his left leg and calf, but not his foot.  Since that time, he 
has attributed his various leg symptoms to jump school.  He 
has been diagnosed with various symptoms and diseases, and 
radiculopathy as a result of a ruptured disc has also been 
considered.  However, the most recent VA opinion, which was 
made after a thorough review of the veteran's entire claims 
file including service medical records, VA and private 
medical records, indicated that there was no clinical 
evidence of peripheral neuropathy and no evidence to tie any 
current nerve disease (of which there was none) to any 
illness attributed to his service in the military.  Based on 
the evidence of record, the shin splints and/or pulled 
ligaments diagnosed in service resolved without residual 
disability.  It is important to note that the veteran did 
complain of "tooth ache-type" pain to the VA orthopedist 
during his examination of the veteran in September 1999.  
Although he did not describe this type of pain to the VA 
neurologist in July 2000, the neurologist did mention that 
this type of pain can be indicative of small fiber 
neuropathy.  He also indicated that the veteran's service 
medical records did not show any suggestion of neuropathy.  
Therefore, even if the veteran was determined to presently 
have small fiber neuropathy, there is no nexus evidence to 
tie that disability to service.  As a result, entitlement to 
service connection for bilateral leg condition is not 
warranted, as the preponderance of the evidence is against 
the claim.  


ORDER

Service connection for hiatal hernia is denied.

Service connection for a bilateral leg condition is denied.


REMAND

As noted in the prior remand, the veteran, in January 1997, 
claimed entitlement to a temporary total evaluation "for the 
period of time I was hospitalized" for surgery for hiatal 
hernia in October 1995.  The veteran's claim is thus one for 
a temporary total evaluation for hospital treatment under 38 
C.F.R. § 4.29.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 
21 days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

The RO denied this claim in a letter dated March 8, 1997, and 
the veteran disagreed, his notice of disagreement received 
March 20, 1997.  The RO did not send him a statement of the 
case on that issue to permit him to perfect an appeal if he 
cared to do so.  In the previous remand, the RO was 
instructed to send the veteran a statement of the case on the 
issue the veteran claimed, that is, entitlement to a 
temporary total evaluation for hospitalization for treatment 
of a service connected disability under 38 C.F.R. § 4.29.

Instead, on remand, the RO included in a supplemental 
statement of the case an issue not raised by the veteran or 
previously adjudicated by the RO, and that is entitlement to 
a temporary total evaluation for convalescence following VA 
hospitalization pursuant to 38 C.F.R. § 4.30.  As there does 
not appear to have been either a claim for such a benefit or 
a previous adjudication of said issue, the SSOC is 
unresponsive to the prior remand.

Accordingly, in order to fulfill due process requirements, 
the issue is returned to the RO for the following:

Issue the veteran a statement of the case 
on the issue of entitlement to temporary 
total evaluation because of 
hospitalization from October 29 to 
November 9, 1995, claimed under 38 C.F.R. 
§ 4.29.  Notify the veteran of the time 
limit within which he must file a 
substantive appeal in order to have this 
issue reviewed by the Board.  The file is 
to be returned to the Board only if the 
veteran files a timely and adequate 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 16 -


- 1 -


